DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 03/21/2022 to the claims have been acknowledged by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/21/2022, with respect to the 112 Rejections have been fully considered and are persuasive.  The 112b Rejection of the claims have been withdrawn. 
Applicant’s amendments, prior art arguments, and the inclusion of additional claims which include allowable subject matter such that inclusion into independent claim 21 via an Examiner’s Amendment overcomes the current prior art rejections- the rejections are therefore withdrawn and claim 21 and its dependents (24-25, 28-31, and 33) are being allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Justin Cassell on 06/23/2022.
The application has been amended as follows: 
Claim 21: “… having an overhanging peripheral edgean interface layer secured about the base frame element, the interface layer consisting of a thermoplastic elastomer, the interface layer being molded to yield to a shape of the frame element, the interface layer secured to the base frame element without requiring fasteners or adhesive; a surface of the interface layer defines at least one aperture corresponding to the at least one aperture defined by the base frame element, the at least one aperture of the interface layer being configured for the at least one fastener to pass therethrough; wherein the interface layer encases a segment of the base frame element by extending over opposed surfaces thereof between first and second peripheral edges defined by the base frame element; and wherein the at least one aperture 6/12extends through a first side of the interface layer, through the entirety of the base frame element, and into but short of the entire thickness of a second side of the interface layer.”
Claim 22: (canceled)
Claim 23: (cancelled)
Claim 24: “The orthopedic device of claim 21…”
Claim 28: “The orthopedic device of claim 21…”
Claim 29: “The orthopedic device of claim 21…”
Claim 30: “The orthopedic device of claim 21…”
Claim 32: (canceled)
REASONS FOR ALLOWANCE
Claims 21, 24-25, 28-31, and 33 as presented in the claims filed 03/21/2022 with the incorporation of the Examiner’s Amendments are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 21 is allowed because the closest prior art of record does not disclose the invention of claim 21 (as modified via the Examiner’s Amendment as discussed above). The closest prior art of record is the combination of Barberio (US 20160324666 A1), Knecht (US 20140323937 A1), Schmelzer (US 20080060110 A1), and Nauert (US 6066110 A). The prior art combination is silent regarding the limitation of “wherein the aperture extends through a first side of the interface layer, through the entirety of the base frame element, and into but short of the entire thickness of a second side of the interface layer”, wherein this limitation is critical to the specific structure of the orthopedic device to still provide comfort and allow the addition of accessories, such as straps or buckles, to be placed in a secure manner between layers of the device. Claims 24-25, 28-31, and 33 are being allowed with an Examiner’s Amendment (see above). All other claims have been or remain cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        June 23, 2022

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786